Exhibit 10.3


EMPLOYMENT CONTRACT


THIS EMPLOYMENT CONTRACT (hereinafter referred to as this “Agreement”), dated as
of July 15, 2007, by and between HERBERT D. KELLEHER (hereinafter referred to as
the “Employee”), a resident of Dallas, Texas, and SOUTHWEST AIRLINES CO.
(hereinafter referred to as “Southwest”, which term shall include its subsidiary
companies where the context so admits), a Texas corporation,
W I T N E S S E T H:
WHEREAS the Employee has served as an officer of Southwest since February 1,
1982, initially pursuant to an Employment Contract dated as of February 1, 1982,
later pursuant to Employment Contracts dated as of January 1, 1985, January 1,
1988, January 1, 1992, January 1, 1996, January 1, 2001 and most recently
pursuant to an Employment Contract dated as of July 15, 2004 (such Employment
Contracts being referred to collectively as the “Old Contracts”); and
WHEREAS the Employee and Southwest desire to enter into a successor agreement
for the continuing services of the Employee and to amend and restate certain
provisions of the Old Contracts;
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and promises contained herein, Southwest and the Employee agree as
follows:
I.  POSITION, DUTIES AND AUTHORITY
A.
POSITIONS; RETIREMENT FROM OFFICE; AND CONTINUED EMPLOYMENT.  The Employee shall
perform such corporate duties and discharge such corporate responsibilities as
are designated by the Board of Directors and he shall serve as both Chairman of
the Board and Chairman of the Executive Committee of the Board without
additional compensation hereunder.  Effective at the Annual Meeting of
Shareholders for Southwest to be held in May 2008, the Employee shall retire
from the Board of Directors of Southwest and from his positions as Chairman of
the Board and Chairman of the Executive Committee of the Board.  Notwithstanding
such retirements, Employee shall remain an employee of Southwest through July
14, 2013, and during the period of such employment the Employee shall discharge
the obligations set forth in Paragraph I-B of this Agreement.  The Employee may
elect to terminate his employment at any time prior to July 15, 2013 as provided
in Paragraph V-E of this Agreement.

B.
DUTIES.  For so long as Employee remains Chairman of the Board of Directors
hereunder, the Employee’s duties shall include responsibility for overseeing the
implementation of Southwest’s current and long range business policies and
programs and handling such other functions or segments of Southwest’s business
as may be directed from time to time by the Board of Directors.  Thereafter, the
Employee agrees that he shall make himself generally available at the offices of
Southwest in order to consult, upon request, with the Chief Executive Officer of
Southwest, or his designees, as to the business, properties or operations of
Southwest.  At all times during his employment the Employee shall generally
conform to all policies of Southwest as they may apply to an employee of his
level of duties and obligations.

C.
AUTHORITY.  The Employee shall be vested with all authority reasonably necessary
to carry out his duties and responsibilities as set forth in this Article I.

D.
NECESSARY SUPPORT AND ENVIRONMENT.  Throughout the term of this Agreement, the
Employee shall be provided with the office suite and appurtenances thereto that
he occupied, and utilized, on July 15, 2007 and with the staff support that he
received as of such date.

 
1

--------------------------------------------------------------------------------


 
II.  EMPLOYEE’S OBLIGATIONS
A.
TIME AND EFFORTS.  During the term of his employment hereunder, the Employee
shall devote such time and effort as is required to discharge his duties
hereunder.

B.
NON-COMPETITION.  The Employee recognizes and understands that in performing the
duties and responsibilities of his employment as outlined in this Agreement and
pursuant to his employment at Southwest prior to the execution of this
Agreement, the Employee has occupied and will occupy a position of trust and
confidence, pursuant to which the Employee has developed and acquired and will
develop and acquire experience and knowledge with respect to various aspects of
the business of Southwest and the manner in which such business is
conducted.  It is the expressed intent and agreement of the Employee and
Southwest that such knowledge and experience shall be used in the furtherance of
the business interests of Southwest and not in any manner which would be
detrimental to such business interests of Southwest.  The Employee therefore
agrees that, so long as the Employee is employed pursuant to this Agreement,
unless he first secures the consent of the Board of Directors of Southwest, the
Employee will not invest, engage or participate in any manner whatsoever, either
personally or in any status or capacity (other than as a shareholder of less
than one percent [1%] of the capital stock of a publicly owned corporation), in
any business or other entity organized for profit engaged in significant
competition with Southwest in the conduct of its air carrier operations anywhere
in the States of Texas, Louisiana, Oklahoma, New Mexico, Missouri, Arizona,
Nevada, California, Arkansas, Alabama, Tennessee, Kentucky, Michigan, Indiana,
Ohio, Maryland, Illinois, Utah, Washington, Oregon, Nebraska, Florida, Idaho,
Mississippi, New Hampshire, New York, Rhode Island, Connecticut, North Carolina,
Virginia, Pennsylvania, and Colorado.  Although the Employee and Southwest
regard such restrictions as reasonable for the purpose of preserving Southwest
and its proprietary rights, in the event that the provisions of this Paragraph
II-B should ever be deemed to exceed the time or geographic limitations
permitted by applicable laws, then such provisions shall be reformed to the
maximum time or geographic limitations permitted by applicable laws.

III.  TERM
A.
TERM.  This Agreement and the Employee’s employment hereunder shall commence and
become effective on and as of July 15, 2007.  The term of such employment shall
expire on July 15, 2013, unless extended by consent of the parties hereto or
earlier terminated pursuant to the provisions of Article V.

IV.  EMPLOYEE’S COMPENSATION
A.
BASE SALARY.  The Employee’s annual Base Salary for each year during the term of
this Agreement shall be $400,000.  The Employee’s Base Salary shall be payable
to the Employee in equal semi-monthly installments and shall be subject to such
payroll and withholding deductions as may be required by law.

B.
PERFORMANCE BONUS.  The Board of Directors of Southwest (or the Compensation
Committee thereof) may grant a Performance Bonus to the Employee, in addition to
his Base Salary, at such times and in such amounts as such Board (or Committee)
may determine.

C.
DEFERRED COMPENSATION.  In addition to the Base Salary provided for in
Paragraph IV-A above, Southwest shall continue to set aside on its books, as
provided in Paragraph IV-C of each of the Old Contracts, a special ledger
Deferred Compensation Account (the “Account”) for the Employee, and shall credit
thereto Deferred Compensation determined as hereinafter provided.  (Southwest at
its election may fund the payment of Deferred Compensation by setting aside and
investing such funds as Southwest may from time to time determine.  Neither the
establishment of the Account, the crediting of Deferred Compensation thereto,
nor the setting aside of any funds shall be deemed to create a trust.  Legal and
equitable title to any funds set aside shall remain in Southwest, and the
Employee shall have no security or other interest in such funds.  Any funds so
set aside or invested shall remain subject to the claims of the creditors of
Southwest, present and future.)  For each full or partial calendar year as the
Employee shall remain in the employment of Southwest under this Agreement,
Deferred Compensation shall accumulate in an amount equal to any contributions
(including forfeitures but excluding any elective deferrals actually returned to
the Employee) which would otherwise have been made by Southwest on behalf of the
Employee to the Southwest Airlines Co. Profitsharing Plan and Southwest Airlines
Co. 401(k) Plan, but which exceed the amount permitted to be so contributed due
to the limitations under Sections 415(c) (the “415(c) Excess Amount”) and
401(a)(17) of the Internal Revenue Code.  If such employment shall terminate
prior to December 31 in any calendar year, then Deferred Compensation shall
accumulate and be calculated as provided under the terms of Southwest’s
Profitsharing Plan.  Employee hereby elects not to invest the 415(c) Excess
Amount in Southwest’s 2005 Excess Benefit Plan (or any successor plan).

 
2

--------------------------------------------------------------------------------


 
The Deferred Compensation credited to the Account (including the Interest
hereinafter provided) shall be paid to the Employee (or to the executors or
administrators of his estate) at the rate of $200,000 per calendar year (subject
to such payroll and withholding deductions as may be required by law),
commencing with the calendar year following the year in which (i) the Employee
shall attain the age of eighty-two (82) or (ii) the Employee’s employment with
Southwest shall terminate (whether such termination is under this Agreement or
otherwise and whether it is before, on or after the expiration of the initial
term set forth in Paragraph III-A above, and irrespective of the cause thereof),
whichever shall occur later, and continuing until the entire amount of Deferred
Compensation and Interest credited to the Account shall have been
paid.  Although the total amount of Deferred Compensation ultimately payable to
the Employee hereunder shall be computed in accordance with the provisions set
forth above, there shall be accrued and credited to the Account, beginning on
January 1, 2007 (if not so accrued and credited pursuant to the Old Contracts,
and if so accrued and credited, then beginning on January 1, 2008) and
continuing annually thereafter until the entire balance of the account has been
distributed (whether such distribution takes place during the term of this
Agreement or thereafter), amounts equal to simple interest at the rate of ten
percent (10%) per annum, compounded annually (“Interest”), on the accrued and
unpaid balance of the Deferred Compensation credited to the Account as of the
preceding December 31.  The Deferred Compensation and Interest to be paid in any
one calendar year shall be paid on the first business day of such calendar year;
provided, however, that if the event triggering commencement of payment of
Deferred Compensation and Interest is Employee’s termination of employment with
Southwest, payment of the first of such annual Deferred Compensation and
Interest payments shall be deferred to the extent necessary to cause such
payment to comply with the six month deferral rule described in Section
409A(a)(2)(B) of the Internal Revenue Code if Employee at his termination of
employment with Southwest is a “specified employee” within the meaning of such
section.  No right, title, interest or benefit under this Paragraph IV-C shall
ever be liable for or charged with any of the torts or obligations of the
Employee or any person claiming under him, or be subject to seizure by any
creditor of the Employee or any person claiming under him.  Neither the Employee
nor any person claiming under him shall have the power to anticipate or dispose
of any right, title, interest or benefit under this Paragraph IV-C in any manner
until the same shall have been actually distributed by Southwest.
Except with respect to the 415(c) Excess Amount elections, Paragraph IV-C of
each of the Old Contracts is hereby amended and restated to conform to the
provisions set forth herein.
D.
DISABILITY INSURANCE.  During the term of this Agreement, Southwest shall
provide long term disability insurance providing for payment, in the event of
disability of the Employee, of $10,000 per month to age eighty-two (82).  Except
as to amounts payable, the terms and conditions of such policy shall be
identical, or substantially similar, to the disability insurance provided by
Southwest for its other officers as of the date of this Agreement.

E.
MEDICAL AND DENTAL EXPENSES.  During the term of this Agreement, the Employee
shall remain eligible to participate in any medical benefit plan or program that
Southwest makes available to its employees generally. Upon termination of his
employment with Southwest, the Employee shall be eligible to participate in any
non-contract retiree medical benefit plan or program that Southwest may then
make available to its retirees generally. Southwest shall reimburse the Employee
for all his out-of-pocket expenses (including specifically all premiums and
deductibles) that the Employee may incur for himself and his spouse under any
such Southwest plan or program during the term of this Agreement.

F.
STOCK OPTION GRANT.  In connection with its approval of the terms of this
Agreement on July 19, 2007, the Compensation Committee of the Board of Directors
granted to the Employee ten-year options to purchase 60,000 shares of its common
stock. Such options were granted pursuant to the Company’s 2007 Equity Incentive
Plan and became exercisable with respect to 100% of the shares of Common Stock
covered thereby on the date of grant.  Such options shall be incentive stock
options to the maximum extent permissible under the terms of the 2007 Equity
Incentive Plan.  The exercise price of such options shall be the fair market
value of Southwest’s common stock on July 19, 2007 or the date of approval of
the form of this Agreement by the Compensation Committee, whichever is higher.

G.
OTHER BENEFITS.  The Employee shall be eligible to continue to participate in
all employee pension, profit-sharing, stock purchase, group insurance and other
benefit plans or programs in effect for Southwest managerial employees generally
to the extent of and in accordance with the rules and agreements governing such
plans or programs, so long as same shall be in effect, with full service credit
where relevant for the Employee’s prior employment by Southwest.  Southwest
shall reimburse the Employee for reasonable expenses incurred by him in the
performance of his duties and responsibilities hereunder. The Employee shall be
entitled to vacation of three (3) weeks per year or such longer period as may be
established from time to time by Southwest for its managerial employees
generally.

 
3

--------------------------------------------------------------------------------


 
V.  TERMINATION PROVISIONS
A.
EXPIRATION OR DEATH.  The Employee’s employment hereunder shall terminate on
July 15, 2013 (or such later date to which the term of this Agreement may be
extended by consent of the parties hereto, in either case without prejudice to
the Employee’s privilege to remain an employee of Southwest thereafter), or upon
the Employee’s death, whichever shall first occur, without further obligation or
liability of either party hereunder, except for Southwest’s obligation to pay
Deferred Compensation as provided in Paragraph IV-C of this Agreement.

B.
TERMINATION FOR CAUSE.  Southwest may terminate the Employee’s employment
hereunder upon the determination by a majority of its whole Board of Directors
that the Employee has willfully failed and refused to perform his duties and to
discharge his responsibilities hereunder.  Such determination shall be final and
conclusive.  If the Board of Directors of Southwest makes such determination,
Southwest may (a) terminate the Employee’s employment, effective immediately or
at a subsequent date, or (b) condition his continued employment upon the
circumstances and place a reasonable limitation upon the time within which the
Employee shall comply with such considerations or requirements.  If termination
is so effected, Southwest shall have no further liability to the Employee
hereunder except for the obligation to pay Deferred Compensation as provided in
Paragraph IV-C hereof.

C.
TERMINATION FOR DISABILITY.  Southwest may terminate the Employee’s employment
hereunder on account of any disabling illness, hereby defined to include any
emotional or mental disorders, physical diseases or injuries as a result of
which the Employee is, for a continuous period of ninety (90) days, unable to
perform his duties hereunder.  Southwest shall give to the Employee ninety (90)
days’ notice of its intention to effect such termination pursuant to this
Paragraph V-C.  If, within such notice period, the Employee shall have recovered
from his disability sufficiently well to resume performance of his duties
(although still undergoing treatment or rehabilitation), Southwest shall not
have the right to effect such termination.  If such disabling illness occurs as
a result of a job-related cause, Southwest shall continue to pay the Employee
regular installments of his Base Salary in effect at the time of such
termination for the remainder of the term of this Agreement in accordance with
Southwest’s regular payroll practices; provided that, payment shall be deferred
to the extent necessary to cause such payment to comply with the six month
deferral rule described in Section 409A(a)(2)(B) of the Internal Revenue Code if
Employee at his termination of employment with Southwest is a “specified
employee” as defined in such section. It is expressly understood and agreed,
however, that any obligation of Southwest to continue to pay the Employee his
Base Salary pursuant to this Paragraph V-C shall be reduced by the amount of any
proceeds of long-term disability insurance provided for the Employee pursuant to
Paragraph IV-D above, and shall also be reduced by the amount of the proceeds of
any worker’s compensation or other benefits which the Employee receives as a
result of or growing out of his disabling illness.

D.
CHANGE OF CONTROL TERMINATION.  In the event of any change of control of
Southwest, the Employee may, at his option, terminate his employment hereunder
by giving to Southwest notice thereof no later than sixty (60) days after the
Employee shall have determined or ascertained that such change has occurred,
irrespective whether Southwest shall have purported to terminate this Agreement
after such event but prior to receipt of such notice.  If termination is so
effected, no later than the date of such termination Southwest shall pay the
Employee as “severance pay” a lump sum equal to (i) $750,000 plus (ii) an amount
equal to the unpaid installments of his Base Salary in effect at the time of
such termination for the remaining term of this Agreement; provided, however,
that if Employee is at his termination of employment with Southwest a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Internal Revenue
Code, payment of the “severance pay” shall be deferred to the extent necessary
to cause such payment to comply with the six month deferral rule described in
such section.  If termination is so effected, Southwest shall have no other
further liability to the Employee hereunder except for its obligation to pay
Deferred Compensation as provided in Paragraph IV-C above.  For purposes of this
Paragraph V-D, a “change of control of Southwest” shall be deemed to occur if
(i) a third person, including a “group” as determined in accordance with Section
13(d)(3) of the Securities Exchange Act of 1934, becomes the beneficial owner of
shares of Southwest having twenty percent (20%) or more of the total number of
votes that may be cast for the election of directors of Southwest, or (ii) as a
result of, or in connection with, any cash tender or exchange offer, merger or
other business combination, sale of assets or contested election, or any
combination of the foregoing transactions (herein called a “Transaction”), the
persons who were directors of Southwest before the Transaction shall cease to
constitute a majority of the Board of Directors of Southwest or any successor to
Southwest.

E.
VOLUNTARY TERMINATION.  The Employee’s employment hereunder shall terminate
forthwith upon his resignation and its acceptance by Southwest, without further
obligation or liability of either party hereunder, except for Southwest’s
obligation to pay Deferred Compensation as provided in Paragraph IV-C above.

 
4

--------------------------------------------------------------------------------


 
VI.  MISCELLANEOUS
A.
ASSIGNABILITY, ETC.  The rights and obligations of Southwest hereunder shall
inure to the benefit of and shall be binding upon the successors and assigns of
Southwest; provided, however, Southwest’s obligations hereunder may not be
assigned without the prior approval of the Employee.  This Agreement is personal
to the Employee and may not be assigned by him.

B.
NO WAIVERS.  Failure to insist upon strict compliance with any provision hereof
shall not be deemed a waiver of such provision or any other provision hereof.

C.
AMENDMENTS.  This Agreement may not be modified except by an agreement in
writing executed by the parties hereto.

D.
NOTICES.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given to the person
affected by such notice when personally delivered or when deposited in the
United States mail, certified mail, return receipt requested and postage
prepaid, and addressed to the party affected by such notice at the address
indicated on the signature page hereof.

E.
SEVERABILITY.  The invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of any other provision hereof.

F.
COUNTERPARTS.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute a single instrument.

G.
ENTIRE AGREEMENT.  This Agreement contains all of the terms and conditions
agreed upon by the parties hereto respecting the subject matter hereof, and all
other prior agreements, oral or otherwise, regarding the subject matter of this
Agreement shall be deemed to be superseded as of the date of this Agreement and
not to bind either of the parties hereto.

H.
GOVERNING LAW.  This Agreement shall be subject to and governed by the laws of
the State of Texas.


 

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employee has set his hand hereto and Southwest has
caused this Agreement to be signed in its corporate name and behalf by the
Chairman of the Compensation Committee of the Board of Directors who is
thereunto duly authorized all as of the day and year first above written.


                                                   SOUTHWEST AIRLINES CO.



     
By
/s/   David Biegler
   
David Biegler
   
Chairman, Compensation Committee of the
   
Board of Directors
                       



                                                   THE EMPLOYEE



     
By
/s/   Herbert D. Kelleher
   
Herbert D. Kelleher
         
Address:  P.O. Box 36611
   
Dallas, Texas 75235-1611
                 











     

6

--------------------------------------------------------------------------------


